Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered January 14, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4% to 9 years, unanimously affirmed.
The court properly denied defendant’s initial and subsequent suppression motions without a hearing. We note that the felony *246complaint, indictment, voluntary disclosure form and arraignment transcript provided defendant with enough information upon which to make a proper suppression motion (see People v Mendoza, 82 NY2d 415 [1993]). Although in his initial papers defendant asserted that he did not match the description transmitted by the observing officer, his factual allegations were insufficient (see People v Jones, 95 NY2d 721, 729 [2001]). Although defendant raised other suppression theories in his renewal motions (denominated reargument motions), he did not set forth any additional pertinent facts that he could not have discovered with reasonable diligence prior to the determination of the first motion (see CPL 710.40 [4]; People v Washington, 238 AD2d 43 [1998], lv denied 91 NY2d 1014 [1998]). Concur—Mazzarelli, J.P., Andrias, Sullivan, Williams and Malone, JJ.